SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

141
CA 13-01247
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


DANYELLE KRAMER, AS PARENT AND NATURAL GUARDIAN
OF LINCOLN LAW, JR., PLAINTIFF-APPELLANT,

                    V                               MEMORANDUM AND ORDER

JOHN GRIECO, JR., MICHAEL A. RUDA, SABRA A. RUDA,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


LOTEMPIO & BROWN, P.C., BUFFALO (RAFAEL O. GOMEZ OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BURGIO, KITA, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL),
FOR DEFENDANT-RESPONDENT JOHN GRIECO, JR.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (Donna M. Siwek, J.), entered October 17, 2012 in a
personal injury action. The order and judgment granted defendant John
Grieco, Jr.’s motion for summary judgment dismissing the second
amended complaint against him.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.

     Memorandum: Plaintiff, as parent and natural guardian of her
son, commenced this action on behalf of her son, seeking damages for
injuries he allegedly sustained as the result of his exposure to lead
paint in an apartment rented by plaintiff from John Grieco, Jr.
(defendant). Supreme Court properly granted defendant’s motion for
summary judgment dismissing the second amended complaint against him.

     “It is well settled that in order for a landlord to be held
liable for injuries resulting from a defective condition upon the
premises, the plaintiff must establish that the landlord had actual or
constructive notice of the condition for such a period of time that,
in the exercise of reasonable care, it should have been corrected”
(Juarez v Wavecrest Mgt. Team, 88 NY2d 628, 646; see Stokely v Wright,
111 AD3d 1382, 1382). Plaintiff does not contend that defendant had
actual notice of the dangerous condition at issue and, with respect to
constructive notice, we note that the Court of Appeals in Chapman v
Silber (97 NY2d 9, 15) wrote that constructive notice of a hazardous,
lead-based paint condition may be established by proof “that the
landlord (1) retained a right of entry to the premises and assumed a
duty to make repairs, (2) knew that the apartment was constructed at a
                                 -2-                           141
                                                         CA 13-01247

time before lead-based interior paint was banned, (3) was aware that
paint was peeling on the premises, (4) knew of the hazards of lead-
based paint to young children and (5) knew that a young child lived in
the apartment.”

     Even assuming, arguendo, that defendant failed to meet his
initial burden of establishing that there is no triable issue of fact
with respect to the fourth Chapman factor, i.e., the knowledge of
hazards factor (see generally Jackson v Brown, 26 AD3d 804, 805), we
conclude that defendant met his burden with respect to the first and
third Chapman factors, i.e., the right of entry factor and the peeling
paint factor, and that plaintiff failed to raise an issue of fact in
opposition thereto (see generally Zuckerman v City of New York, 49
NY2d 557, 562).




Entered:   February 7, 2014                    Frances E. Cafarell
                                               Clerk of the Court